Exhibit 10.34



 
July 17, 2009


James J. Bryja
4446 Cross Country Drive
Ellicott City, Maryland  21042


Re:           Your Eligibility for Alpha's Key Employee Retention Program
 
Dear Jim:
 
Welcome to Alpha's Key Employee Retention Program ("Retention Program").  You
are being offered this opportunity to demonstrate the value we place on you as
an individual and your career, and your key role in the merger transition
following the merger (the "Merger") between Alpha Natural Resources, Inc. and
Foundation Coal Holdings, Inc. ("Foundation") with Foundation as the surviving
company which was renamed "Alpha Natural Resources, Inc." ("Alpha" or the
"Company").  The Retention Program is designed to provide you with an
opportunity to earn significant compensation over and above your base salary
through the payment of an additional retention incentive payment, contingent
upon your continued employment and satisfactory performance in support of the
Merger [which is described in more detail below].
 
The objectives of the Retention Program are to (i) provide additional incentives
in order to retain key talent, and (ii) promote stabilization within the
combined organization.
 
We look forward to the future success of our new company and are pleased to ask
you to help achieve that success by providing you this retention
opportunity.  The balance of this letter outlines the terms of your specific
retention opportunity.
 
Key Terms of Your Retention Opportunity
 
1.           Your base salary on August 1, 2009 will be:  $388,125.00
2.           Your potential retention Incentive amount is 150% of your base
salary on August 1, 2009
3.           Your total potential retention incentive amount is:  $582,187.50
4.
Your retention period is thirty-six (36) months from the date of the dosing of
the Merger (i.e., July 31, 2009).

 
 
When You Will Be Eligible To Receive Payments Under the Retention Program

 
 
Subject to the terms of this letter, the retention incentive amount will be paid
to you as follows:


 
RETENTION INCENTIVE AMOUNT
FORM OF PAYMENT
PAYMENT DATE
$97,031.25
Cash
One year anniversary of the Merger closing date
$97,031.25
Cash
Two year anniversary of the Merger closing date
$388,125
Restricted Stock Unit
Three year anniversary of the Merger closing date




 
 

--------------------------------------------------------------------------------

 

Restricted Stock Units (RSUs) will be issued under the Amended and Restated 2004
Stock Incentive Plan.  The RSUs award will be subject to the terns and
conditions of the plan and related award agreement.  The retention incentive
amount, including the RSUs, is subject to approval of the Compensation
Committee.


●           Your eligibility to receive the retention incentive amount under the
Retention Program is conditioned upon, and subject to, your:  (1) continued
full-time employment with the Company and its subsidiaries through the
applicable Payment Date; and (2) maintaining satisfactory performance through
the applicable Payment Date.
 
●           If your employment with the Company and its subsidiaries is
involuntarily terminated by the Company and its subsidiaries before the end of
your retention period for reasons other than "cause" (as defined below) or due
to your "total and permanent disability" (as defined below) or death, you (or
your beneficiary) shall be paid the remaining unpaid portion of your total
retention incentive amount and the "Payment Date" for any such payment shall be
the date your employment is terminated.  For purposes of the Retention Program,
(i) "cause" means as defined by the Company's plans applicable to you or
employment policies in effect at the time of your employment termination or you
engaged in willful conduct involving misappropriation, dishonesty or serious
moral turpitude, each as determined by the Company, in is sole discretion, and
(ii) "total and permanent disability" means you are, by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or can be expected to last for a continuous period of not less than
12 months, receiving income replacement benefits for a period of not less than
three months under an accident and health plan covering employees of your
employer.
 
To the extent you become entitled to a retention incentive amount pursuant tote
terms of this letter, any such payment shall be made on the Payment Date or as
soon as administratively practicable thereafter (but in all cases within
thirty (30) days of the Payment Date).  Please note that your retention payments
will be subject to withholding of applicable income and employment taxes.
 
The provisions of this letter agreement will be administered, interpreted and
construed in a manner intended to comply with Section 409A of the Internal
Revenue Code ("Section 409A"), the regulations issued thereunder or any
exception thereto (or disregarded to the extent such provision cannot be so
administered, interpreted, or construed).  For purposes of Section 409A, each
payment shall be treated as a separate payment.  Each payment under this letter
agreement is intended to be excepted from Section 409A to the maximum extent
provided under Section 409A as follows:  (i) each payment that is scheduled to
be made within the applicable 2 1/2 month period specified in Treas Reg.
Sec. 1.409A-1(b)(4) is intended to be excepted under the short-term deferral
exception as specified in Treas. Reg. Sec. 1.409A-1(b)(4); and (ii) each payment
that is not otherwise excepted under the short-term deferral exception is
intended to be excepted under the involuntary pay exception as specified in
Treas. Reg. Sec. 1.409A-1(b)(9)(iii).  You shall have no right to designate the
date of any payment under this Agreement.
 
For purposes of this letter agreement you shall be considered to have
experienced a termination of employment only if you have separated from service
with the Company and all of its controlled group members within the meaning of
Section 409A of the Internal Revenue Code.  Whether you have separated from
service will be determined based on all of the fads and circumstances and in
accordance with the guidance issued under Section 409A of the Code.

 
The laws of the Commonwealth of Virginia shall govern the Company's obligations
under this letter.
 
Please sign below indicating your agreement with these terms.  Make and keep one
copy of this letter for your records, and then return the original to the
undersigned.
 
Sincerely,
 


/s/  Michael Peelish for Kurt
Kost                                                                
Kurt D. Kost
 
President
 
/s/  James J.
Bryja                                                                7/17/09                                                      
 
Signature:  James J.
Bryja                                                                                     Date
 


 
